COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00292-CV


Kenneth L. Thompson                        §    From the 360th District Court

                                           §    of Tarrant County (360-514957-12)
v.
                                           §    August 7, 2014

Kate M. Thompson                           §    Opinion by Justice Dauphinot


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for a new trial.

      It is further ordered that Appellee Kate M. Thompson shall pay for all of the

costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Lee Ann Dauphinot______________
                                         Justice Lee Ann Dauphinot